Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@appellate.courts.state.ak.us.


               THE SUPREME COURT OF THE STATE OF ALASKA

TOMMIE PATTERSON,                              )
                                               )        Supreme Court No. S-14853
                      Appellant,               )
                                               )        Superior Court No. 3AN-08-11817 CI
      v.                                       )
                                               )        OPINION
SHEILA COX and FORD MOTOR                      )
COMPANY,                                       )        No. 6905 – May 9, 2014
                                               )
                      Appellees.               )
                                               )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, William F. Morse, Judge.

              Appearances: Tommie Patterson, pro se, Anchorage,
              Appellant. John R. Dean, Law Office of John R. Dean,
              Anchorage, for Appellee Sheila Cox, and John B. Thorsness,
              Clapp, Peterson, Tiemessen, Thorsness & Johnson LLC,
              Anchorage, for Appellee Ford Motor Company.

              Before: Fabe, Chief Justice, Winfree, Maassen, and Bolger,
              Justices. [Stowers, Justice, not participating.]

              BOLGER, Justice.
I.    INTRODUCTION
              Tommie Patterson’s 1997 Ford Explorer was struck from behind when he
braked to avoid a car stalled in his lane of travel on Gambell Street in Anchorage. He
sued the owner of the stalled vehicle and subpoenaed her for trial, but she refused to
appear. We conclude that the superior court should have issued a warrant or an order to
show cause to compel the appearance of this party. In addition, the superior court
instructed the jury on Patterson’s products liability claim against Ford Motor Company,
but this claim was erroneously omitted from the special verdict form. We reverse the
superior court’s judgment and remand for a new trial.
II.    FACTS AND PROCEEDINGS
       A.     Facts
              Early in the morning of December 11, 2006, Sheila Cox was traveling south
on Gambell Street in Anchorage when her Dodge Neon ran out of gas. Cox left her car
in the road while she went to a nearby gas station. It is disputed whether Cox pulled over
to the right or turned on her warning lights after she stopped.
              At about the same time, Tommie Patterson was also traveling south on
Gambell Street, returning home from work. He was driving his 1997 Ford Explorer
behind a truck in the right southbound lane. When he passed Fifteenth Street, the truck
signaled and merged into the left lane. Immediately afterwards, Patterson saw Cox’s car
stopped in the right lane ahead of him, but he had no time to merge left to avoid it.
Patterson stopped his vehicle as quickly as he could. It is unclear from the record whether
he struck the back of the Neon, but Katie Rutledge, who was driving behind Patterson,
rear-ended Patterson’s SUV after Patterson braked. Patterson testified that, although his
seatbelt was on before the accident, it came unlatched during the collision.
              When Cox returned with gas, she noticed that two SUVs had collided
immediately behind her car. She left the scene of the accident after she observed that her
own car had not been damaged.
       B.     Proceedings
              Patterson filed suit against Cox and Ford Motor Company in the Anchorage
superior court.1   In his complaint against Cox, Patterson alleged that Cox acted

       1
              Patterson also sued Rutledge, the driver of the vehicle that rear-ended
                                                                        (continued...)

                                           -2-                                       6905
negligently when she left her car in a traffic lane. As to Ford, Patterson alleged that,
when Rutledge’s vehicle struck his, Patterson’s “seatbelt failed causing plaintiff severe
bodily injury, including but not limited to his neck[,] left shoulder[,] and back.”
             After receiving several adverse rulings during pre-trial motion practice,
Patterson filed multiple motions asking Superior Court Judge William F. Morse to recuse
himself. Judge Morse denied all of these motions. His decision not to recuse himself
was reviewed and upheld by two other superior court judges.
             Patterson’s claims against Cox and Ford were tried in front of a jury from
August 7 to August 17, 2012. Although Patterson sought to have Cox testify, Cox
disobeyed a subpoena and never appeared. Several times during trial, Patterson asked the
superior court to address Cox’s failure to appear. When the court mentioned that it could
“sen[d] a trooper out and have her arrested,” Patterson seemed to approve, and he became
frustrated when the court decided not to issue a bench warrant. He insisted that “if Ms.
Cox is under subpoena, she should appear.”
             In the end, the superior court decided to give a curative jury instruction as
a remedy for Cox’s failure to appear:
             [P]laintiff, Tommie Patterson, issued a subpoena to defendant,
             Sheila Cox, requiring her to appear and testify at trial. Cox did
             not comply with the subpoena and did not testify. In
             evaluating the evidence you may consider the failure of Cox
             to appear and testify. You may, but need not determine that if
             Cox had testified her testimony would have been helpful to
             Patterson. You may, but need not consider the absence of Cox
             and the likelihood that her testimony would have been
             favorable to Patterson in deciding whether Patterson has met
             his burden of proof as to Cox.

      1
       (...continued)
Patterson’s SUV, but the parties settled that claim before trial.



                                           -3-                                        6905
Patterson did not object to this instruction.
              At the end of trial, the superior court submitted instructions and a special
verdict form to the jury. The verdict form asked the jury to answer the following
questions regarding liability:
              (1)    Was defendant Sheila M. Cox negligent?
              ....
              (3)    Was defendant Ford Motor Company negligent?
The jury unanimously answered both questions “No.” Based on the jury’s verdict, the
superior court entered judgment in favor of the defendants. Patterson now appeals.
III.	   DISCUSSION
        A.	   The Special Verdict Form Provided To The Jury Was Plainly
              Erroneous.
              Patterson argues on appeal that “[t]he Superior Court’s instructions to the
jury were probative, confusing, and misunderstood; and were designed in favor of the
Appellees to prejudice Appellant.” We normally review jury instructions de novo.2
However, as Ford points out in its brief, Patterson did not object to the jury instructions
during trial. Therefore, we review the instructions for plain error only.3
              “[P]lain error exists when the jury instruction obviously created a high
likelihood that the jury would follow an erroneous theory resulting in a miscarriage of
justice.”4 But even a plain error will not be grounds for reversal if it is harmless.5


        2	
              Cummins, Inc. v. Nelson, 115 P.3d 536, 541 (Alaska 2005).
        3
              Roderer v. Dash, 233 P.3d 1101, 1110 (Alaska 2010).
        4
              Khan v. State, 278 P.3d 893, 896 (Alaska 2012) (internal quotation marks
and alterations omitted).
        5
              See Sowinski v. Walker, 198 P.3d 1134, 1160 (Alaska 2008) (“To overturn
                                                                        (continued...)

                                            -4-	                                         6905

              Patterson argues that the superior court “erred by never instructing the jury
on product defect or manufacture defect of the seat and seatbelt.” Although the superior
court did in fact instruct the jury on products liability, our review of the record reveals
that the special verdict form mischaracterized the law applicable to this case. In his
complaint, Patterson alleged that, after Rutledge’s car collided with his vehicle, his
“seatbelt failed causing [him] severe bodily injury.” Because the pleadings of pro se
litigants are held to a less stringent standard than those of lawyers,6 this allegation was
sufficient to state a claim sounding in negligence and strict products liability.7 And this
is how the parties litigated Patterson’s claim against Ford at trial.
              Patterson requested a verdict form that included questions regarding his
products liability claim. But the superior court adopted a form similar to Ford’s proposal.
With respect to Ford’s liability, the verdict form asked the jury only: “Was defendant
Ford Motor Company negligent?” The form included no question about strict products
liability. Therefore, even if the jury would have found for Patterson based on a strict




       5
        (...continued)
a jury instruction or special verdict form, we must conclude not only that the instruction
or special verdict form was legally erroneous, but also that the verdict would probably
have been different but for the error.”).
       6
              See Gilbert v. Nina Plaza Condo Ass’n, 64 P.3d 126, 129 (Alaska 2003) (“It
is well settled that in cases involving a pro se litigant the superior court must relax
procedural requirements to a reasonable extent.”).
       7
              Cf. Wilkerson v. State, Dep’t of Health & Soc. Servs., 993 P.2d 1018, 1021­
22 (Alaska 1999) (pro se litigant’s constitutional claims were properly presented, even
where his arguments were “conclusory” and he “failed to identify or apply the tests
courts use in reviewing the constitutionality of laws.”).

                                            -5-                                      6905

products liability theory, the form provided no opportunity for it to do so. For that reason,
the special verdict form was plainly erroneous.8
               Of course, if no reasonable jury could have found for Patterson on his
products liability claim, the superior court’s omission would be harmless.9 But the
superior court denied Ford’s motion for a directed verdict on this issue. Based on our
review of the record, we are not convinced that the evidence was insufficient to support
a verdict in Patterson’s favor. Therefore, we are compelled to conclude that the omission
of Patterson’s strict products liability claim from the special verdict form was plain,
prejudicial error and that his claims against Ford must be remanded for a new trial.
       B.	    The Superior Court Should Have Issued A Warrant Or An Order To
              Show Cause To Secure Cox’s Appearance At Trial.
              On appeal, Patterson renews his argument that the superior court should
have issued a bench warrant to compel Cox to appear at trial. We review the application
of rules of procedure10 and statutes11 de novo.




       8
              Joseph v. State, 26 P.3d 459, 477 (Alaska 2001) (special verdict form was
erroneous where, contrary to law, it did not permit the jury to consider whether state
officials were negligent in preventing a prisoner’s suicide if the jury found that the suicide
was intentional); see also Sowinski, 198 P.3d at 1163 (special verdict form was erroneous
where it permitted the jury “to award [plaintiff] damages to which she was not entitled
under a [negligent infliction of emotional distress] theory”).
       9
               See McBride v. Sears, Roebuck & Co., 235 N.W.2d 371, 374 (Minn. 1975)
(declining to reach claims about jury instructions and special interrogatories because “the
evidence was, as a matter of law, insufficient to support a verdict for the plaintiff”).
       10
            Alyssa B. v. State, Dep’t of Health & Soc. Servs., 165 P.3d 605, 612 n.18
(Alaska 2007).
       11
              Kinn v. Alaska Sales & Serv., Inc., 144 P.3d 474, 483 (Alaska 2006).

                                             -6-	                                       6905

              Alaska Rule of Civil Procedure 90(b) provides
              For every contempt other than [contempts subject to summary
              punishment], upon a proper showing on ex parte motion
              supported by affidavits, the court shall either order the
              accused party to show cause at some reasonable time, to be
              therein specified, why the accused party should not be
              punished for the alleged contempt, or shall issue a bench
              warrant for the arrest of such party.
The failure of a witness to obey a subpoena is a contempt of court.12 Therefore, when a
party makes a proper showing that a witness has disobeyed a subpoena, the trial court
should issue an order to show cause or a bench warrant for the arrest of the witness.
              Patterson did not submit a formal motion requesting that the court hold Cox
in contempt. But when the court told him that it could have Cox arrested and brought to
the courthouse, Patterson approved of that suggestion. And when the court indicated that
it was not inclined to provide that remedy, Patterson expressed frustration. He insisted
that “if Ms. Cox is under subpoena, she should appear.” Because Alaska courts “relax
some procedural requirements” in cases involving pro se litigants,13 the superior court
should have treated these statements as a proper request that the court invoke its contempt
power to enforce Cox’s subpoena. We conclude that the failure of the superior court to
issue an order to show cause or a bench warrant was error.
              Cox argues that any error was harmless because the superior court permitted
the introduction of a recorded statement made by Cox before trial and issued a curative
jury instruction. But the recorded statement was very favorable to Cox. And it is at best


       12
             AS 09.50.010(10) (“[D]isobedience of a subpoena duly served, or refusing
to be sworn or answer as a witness” is a contempt of court.); Alaska R. Civ. P. 45(f)
(“Failure by any person without adequate excuse to obey a subpoena served upon that
person may be deemed a contempt of the court from which the subpoena issued.”).
       13
              Kaiser v. Sakata, 40 P.3d 800, 803 (Alaska 2002).

                                           -7-                                       6905

speculative that the curative instruction — which provided that the jury “may” draw an
adverse inference from the fact that Cox did not testify — had the same effect on Cox’s
credibility as compelling her to testify in front of the jury. Live testimony is especially
important where, as here, the resolution of factual issues depends on the relative
credibility of the witnesses.14 Because the jury’s determination whether Cox was
negligent could very well have turned on whether it believed her statements, there is a
significant risk that the court’s curative instruction was an inadequate substitute for live
testimony.
              Because the failure to issue a bench warrant to secure Cox’s presence at trial
was prejudicial error, we reverse and remand Patterson’s claims against Cox for a new
trial.
         C.   Patterson’s Recusal Motions Were Properly Denied.
              Patterson also argues that the trial judge was biased against him and should
have been disqualified from presiding over his case.15 A judge’s conclusion that he is
capable of conducting a fair trial is reviewed for abuse of discretion.16
              Patterson alleges that the trial judge represented him in 1982, when the trial
judge was at the public defender’s office, and that this prior representation disqualified




         14
              Cf. Bonamarte v. Bonamarte, 866 P.2d 1132, 1136 (Mont. 1994)
(limitations on cross-examination are only permissible where a case does not turn on
credibility determinations).
         15
              Greenway v. Heathcott, 294 P.3d 1056, 1063 (Alaska 2013) (“A judge must
recuse himself or herself if there is bias.”); see also AS 22.20.020(a) (listing grounds for
judicial disqualification).
         16
             Hymes v. DeRamus, 222 P.3d 874, 880 (Alaska 2010); see also Phillips v.
State, 271 P.3d 457, 459 (Alaska App. 2012).

                                            -8-                                       6905

him from presiding over this case.17 In his order denying Patterson’s recusal motion, the
trial judge wrote, “I do not recall having ever represented Patterson, although it is
possible that, as an assistant public defender, I filled in for another attorney on a matter
involving Patterson.”
              But even if it is true that the trial judge represented Patterson in the 1980s,
Alaska law does not require recusal. Alaska Statute 22.20.020(a)(5) provides that “[a]
judicial officer may not act in a matter in which . . . a party, except the state or a
municipality of the state, has retained or been professionally counseled by the judicial
officer as its attorney within two years preceding the assignment of the judicial officer
to the matter.” Patterson alleges that the trial judge represented him in 1982, which was
26 years before Patterson filed the complaint in this case.
              Patterson also claims that the trial judge displayed “racial hate” for
Patterson, both when the trial judge allegedly represented Patterson as a public defender
and during this trial. And he alleges that the trial judge was involved in a “conspiracy”
with counsel for Ford and was taking bribes from the defendants. But Patterson offered
no evidence to substantiate these allegations, and the record reveals none.
              Patterson also alleges that the trial judge’s bias was evident from his
“relentless favoritism in granting motions and pleadings for” Ford and Cox. “But a
ruling against a party, even an incorrect ruling, is not evidence of judicial bias.”18




       17
            To support this allegation, Patterson relies on an affidavit submitted by
Yvette M. Richards, Patterson’s former girlfriend. However, the Richards affidavit
demonstrates only that Richards was represented by William Morse in 1982.
       18
              Peterson v. Swarthout, 214 P.3d 332, 339 (Alaska 2009).

                                            -9-                                        6905
Therefore, the fact that the trial judge frequently ruled against Patterson does not, by
itself, demonstrate that recusal was required.19
             Finally, Patterson argues that the trial judge should have recused himself
because his participation in the trial created the appearance of bias.20 We review “a
request for disqualification of a judge based on the appearance of impropriety” de novo.21
Importantly, where “a party alleges the appearance of bias, a ‘greater showing’ is
required for recusal.”22 Patterson does not make that showing.
             The trial judge acknowledged that his continued participation in the case
“may raise concerns about the appearance of impropriety in that reasonable persons
could question whether I could remain impartial in light of such serious allegations by
Patterson.” But requiring a judge to recuse himself merely because one party has made
extreme and baseless accusations against that judge would make it easy for a persistent
litigant to secure a recusal that would not otherwise be required. And, as the trial judge
noted, to require recusal under these circumstances would be to reward “intemperate and




      19
              Id. (“[W]hen a party seeks a judge’s recusal for bias, he or she must show
that the judge’s actions were the result of personal bias developed from a nonjudicial
source.” (internal quotation marks omitted)).
      20
             See Greenway, 294 P.3d at 1063.
      21
             Griswold v. Homer City Council, 310 P.3d 938, 941 (Alaska 2013).
      22
             Greenway, 294 P.3d at 1063 (quoting Lacher v. Lacher, 993 P.2d 415, 420­
21 (Alaska 1999)); see also Alaska Code Jud. Conduct 3(E)(1) (“[A] judge shall
disqualify himself or herself in a proceeding in which the judge’s impartiality might
reasonably be questioned . . . .”).

                                          -10-                                      6905

unfounded behavior.” Therefore, the trial judge’s recusal was not necessary to avoid the
appearance of impropriety.23
V.       CONCLUSION
              We REVERSE the superior court’s judgment and REMAND for a new
trial.




         23
             Patterson’s appellate brief makes several other allegations of prejudicial
error. Because we reverse the superior court’s judgment on the grounds discussed above,
we do not reach these other arguments.

                                         -11-                                     6905